           Case 2:16-cv-01413-JAD-BNW Document 198 Filed 06/15/21 Page 1 of 3



 1   Casey R. Fronk (Illinois #6296535) admitted pro hac vice
     FronkC@sec.gov
 2   Tracy S. Combs (California #298664) admitted pro hac vice
     CombsT@sec.gov
 3   Securities and Exchange Commission
     Salt Lake Regional Office
 4   351 South West Temple, Suite 6.100
     Salt Lake City, Utah 84101
 5   Telephone: (801) 524-5796
     Facsimile: (801) 524-3558
 6
     Mark R. Sylvester (New York # 4612362) admitted pro hac vice
 7   SylvesterM@sec.gov
     Securities and Exchange Commission
 8   Brookfield Place
     200 Vesey Street
 9   New York, NY 10281
     (212) 366-0159
10
     Attorneys for Plaintiff
11
                                  UNITED STATES DISTRICT COURT
12
                                   FOR THE DISTRICT OF NEVADA
13

14   SECURITIES AND EXCHANGE
     COMMISSION,                                      Case No.: 2:16-cv-01413-JAD-BNW
15
                     Plaintiff,
16
            vs.                                             STATUS REPORT
17
     HEMP, INC. a Colorado Corporation;
18   BRUCE J. PERLOWIN, an individual;
     BARRY K. EPLING, an individual; JED
19
     M. PERLOWIN, an individual; FERRIS
20   HOLDING, INC., a private Nevada
     Corporation; HOBBES EQUITIES INC.,
21   a private Nevada Corporation;
22
     DIVERSIFIED INVESTMENTS LLC, a
     private Nevada Limited Liability
23   Company; and QUANTUM ECONOMIC
     PROTOCOLS LLC, a private Nevada
24   Limited Liability Company.
25
                     Defendants.
26

27

28

                                                  1
          Case 2:16-cv-01413-JAD-BNW Document 198 Filed 06/15/21 Page 2 of 3



 1          Pursuant to the Court’s May 21, 2021 order (Dkt. No. 187), the Securities and Exchange
 2
     Commission (“Commission”) submits the following status report:
 3
            The Court has entered final consent judgments as to defendants Hemp, Inc., Bruce
 4

 5   Perlowin, Barry Epling, Ferris Holding, Inc., and Hobbes Equities Inc. The Commission is

 6   reviewing the proposed settlements for the remaining three defendants (Jed Perlowin, Diversified
 7
     Investments, LLC, and Quantum Economic Protocols, LLC) with a final decision expected
 8
     within the next 40 days.
 9
            The Commission will either file dismissal documents or a status report within 40 days
10

11   (July 26, 2021) informing the Court of the status of the Commission’s review of the settlements

12   of the remaining three defendants.
13

14    Dated: June 15, 2021
                                                     /s/ Casey R. Fronk
15
                                                     Casey R. Fronk
16
                                                     Tracy S. Combs
17                                                   Mark R. Sylvester
                                                     Attorneys for Plaintiff
18                                                   Securities and Exchange Commission
19                                          Order
20
     Based on the plaintiff's status report (ECF No. 198), IT IS ORDERED that by
21   8/16/2021 the Commission must file either dismissal documents or an additional joint
     status report.
22
                                                     IT IS SO ORDERED
23
                                                     DATED: 5:14 pm, June 21, 2021
24

25

26
                                                     BRENDA WEKSLER
27                                                   UNITED STATES MAGISTRATE JUDGE

28

                                                    2
